Exhibit 10.4

SALES COMMISSION AGREEMENT

THIS AGREEMENT is made on this eighth day of June, 2007, between

NovaSoft Information Technology Corporation, a New Jersey corporation having its
corporate offices at 181 Washington Street, Suite 525 Conshohocken, PA 19428
(hereinafter referred to as “ Novasoft” which expression shall mean and include
its representatives, successors and permitted assigns) of the ONE PART;

AND

Intelligroup Europe Ltd, a company incorporated under the laws of England and
Wales, and having its registered office at Challenge House, Sherwood Drive,
Bletchley, Buckinghamshire, MK3 6DP (hereinafter referred to as “Intelligroup”
which expression shall mean and include its representatives, successors and
permitted assigns) of the SECOND PART.

WITNESSETH:

WHEREAS

 

1.

Novasoft is engaged in the business of providing IT consultancy, support and
such other services to its customers.

 

 

 

 

2.

Intelligroup is, inter alia, engaged in the business of providing IT
consultancy, support and such other services to its customers.

 

 

 

 

3.

There are certain proposals in pipeline presently being pursued by Novasoft or
its affiliates.

 

 

 

 

4.

Intelligroup desires to pursue such pipeline proposals and for that purpose the
Parties hereto are desirous of entering into a sales commission arrangement as
envisaged under this Agreement.

NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein and for good and valuable consideration, intending to be
legally bound hereby, the Parties agree as follows:

1.

PRELIMINARY

 

 

1.1

Definitions

 

 

1.1.1

“Agreement” shall mean this agreement, annexures and schedules including any
written modification and amendment thereof signed by the Parties.

 

 

1.1.2

“Closing” shall mean the date agreed upon by the Parties, which shall be within
8 weeks from the date of execution of this Agreement, on which date the terms of
this Agreement shall become effective.

 

 

1.1.3

“Contract Price” shall mean the total committed dollar value set forth in the
contract(s) with the Pipeline Customer(s).




1.1.4

“Pipeline Proposals” shall mean the business proposals presently being pursued
or followed up by Novasoft or its affiliates and which are not yet consummated,
which are enumerated in Schedule A.

 

 

1.1.5

“Pipeline Customers” means the parties referred to in Schedule A with whom the
Novasoft or its affiliates are perusing or following up for the Pipeline
Proposals.

 

 

1.1.6

“Party” - The term “Party” shall mean the Novasoft and Intelligroup individually
and the “Parties” shall mean the Novasoft and the Intelligroup jointly.

 

 

1.2

Rules of Interpretation

 

 

 

In this Agreement unless the context requires otherwise, references to recitals
and clauses are references to recitals and clauses of and to this Agreement
unless otherwise stated.

 

 

1.3

Headings

 

 

 

The headings in this Agreement are inserted for convenience only and shall not
be taken into account in the construction of any provision of this Agreement.

 

 

2.

Pipeline Proposals

 

 

 

Intelligroup acknowledges that Novasoft or its affiliates are in dialogue with
the Pipeline Customers in respect of the Pipeline Proposals and they have spent
considerable time and resources in the direction of converting the Pipeline
Proposals into firm contracts.  Notwithstanding anything to the contrary
contained herein, the decision to enter into a firm contract rests solely with
Intelligroup.  Nothing contained herein shall be construed to require
Intelligroup to enter into contracts on terms which are not acceptable to
Intelligroup.

 

 

3.

CONSIDERATION


 

In consideration of the efforts made by Novasoft and its affiliates,
Intelligroup agrees to pay to Novasoft sales commission, as given below, for the
Pipeline Proposals which may be firmed up as contracts by Intelligroup or its
subsidiaries, associates, affiliates etc. within a period of 2 years from the
Closing:

 

 

 

 

(a)

an amount equivalent to 20% of the Contract Price of each of the contract
entered into in respect of each of the Pipeline Proposals; and

 

 

 

 

(b)

such payment shall be made by Intelligroup within 45 days from the date of
entering into a contract in respect of each of the Pipeline Proposals;

 

 

 

 

Provided that the total consideration to be paid by Intelligroup to Novasoft
under this clause 3 shall not exceed two million US dollars ($2,000,000).




4.

CLOSING

 

 

 

Subject to the terms and conditions hereof, it is expected that the Closing
shall take place at the offices of the Intelligroup on July 15, 2007 or on such
date or place as the Parties may agree upon.  The Parties agree that the Closing
shall in any event take place within 8 weeks from the date of execution of this
Agreement failing which this agreement shall stand terminated without any
further acts of the Parties.

 

 

5.

Covenants

 

 

 

Intelligroup hereby covenants that it shall intimate Novasoft in writing, within
7 days from entering into a contract in respect of each of the Pipeline
Proposals, the details of such contract(s) including Contract Price thereof and
the consideration payable by Intelligroup to Novasoft pursuant to Clause 3
hereof.

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

 

6.1

NOVASOFT’S REPRESENTATIONS AND WARRANTIES

 

 

6.1.1

Organization

 

 

 

The Novasoft is a company duly incorporated and validly existing under the laws
of New Jersey, U.S.A.

 

 

6.1.2

Authority

 

 

 

This Agreement and the transaction contemplated hereby have been duly authorized
and all requisite corporate actions on the part of the Novasoft which are
necessary in order to enable Novasoft to enter into and perform the same have
been obtained. This Agreement constitutes a valid and binding obligation
enforceable against Novasoft in accordance with its terms.

 

 

6.1.3

Disclosure.

 

 

 

No representations or warranties made by the Novasofts in this Agreement omits
to state any material fact necessary to make such representations or warranties
not misleading.

 

 

6.2

INTELLIGROUP’S REPRESENTATIONS AND WARRANTIES

 

 

6.2.1

Organization.

 

 

 

Intelligroup Europe is a corporation duly organized and validly existing under
the laws of England and Wales.

 

 

6.2.2

Corporate Authority.

 

 

 

This Agreement and the transaction contemplated hereby have been duly authorized
and all requisite corporate actions on the part of Intelligroup which are
necessary in order to enable Intelligroup to enter into and perform the same
have been obtained. This Agreement constitutes a valid and binding obligation
enforceable against Intelligroup in accordance with its terms.




7.

GENERAL

 

 

7.1

Notices.

 

 

 

All notices, request, demands and other communications hereunder shall be in
writing and shall be delivered personally or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally of, if mailed, four days after the date of deposit in the
mail, if addressed :


 

(a)

in the case of the Assignor, to:

 

 

NovaSoft Information Technology Corporation,

 

 

181, Washington Street, Suite 525

 

 

Conshohocken, PA 19428

 

 

Attention: CEO

 

 

 

 

(b)

in the case of the Assignee, to:

 

 

Intelligroup, Inc.

 

 

499 Thornall Street, 11th Floor

 

 

Edison, NJ 08837

 

 

Attention:  Legal Department


 

or to such other address or to such other person as the Intelligroup or the
Novasoft shall have last designated by notice to the other parties given as
herein provided.

 

 

7.2

Modification.

 

 

 

This Agreement contains the entire agreement among the Parties hereto with
respect to the transactions contemplated herein. All prior negotiations,
agreements and the understandings are superseded hereby. This Agreement shall
not be modified or amended except by any instrument in writing signed by or on
behalf of the Parties hereto.

 

 

7.3

Governing Law.

 

 

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of U.S.A.

 

 

7.4

Binding Effect.

 

 

 

This Agreement shall be binding upon the parties and inure to the benefit of the
successors, assigns, heirs and legal representatives of the respective Parties
hereto.

 

 

7.5

Transaction Expense.

 

 

 

Notwithstanding anything else in the Agreement to the contrary, the parties
hereto shall each be responsible for the payment of any and all of its own
expense, including without limitation the fees and expenses of counsel,
accountants and other advisers, arising out of or relating directly or
indirectly to the transactions contemplated by this Agreement.

 

 

7.6

Assignment.

 

 

 

None of the parties shall assign any of their rights or obligations under this
Agreement without the prior written consent of the other parties, which consent
shall not be unreasonably withheld.




7.7

Announcements

 

 

 

Save and except the announcements, statement or circular required pursuant to
any law or regulation, no announcement, statement to the press or circular
relating to any matters referred to in this Agreement shall be made or issued by
or on behalf of any of the Parties prior to the Closing, without the prior
written approval of the other party hereto.

 

 

7.8

Dispute Resolution

 

 

 

In the event of any dispute, differences or claim(s) arising out of or in
connection with or relating to this Agreement, the Parties shall attempt to
first resolve such dispute, difference or claim(s) through discussions between
the senior executives or chief executives of the Parties.

 

 

 

If the dispute is not resolved through such discussions within 30 days after the
receipt of written notice for mutual discussions, the dispute, difference or
claim(s) shall be finally settled by arbitration under the United Nations
Commission on International Trade Law Arbitration Rules (the “UNCITRAL Rules”)
as are in force at the time of any such arbitration.  .  For the purpose of such
arbitration, the Parties shall mutually appoint a three arbitrator panel. In the
event the Parties fail to appoint such panel of three arbitrators, then each
party shall appoint one arbitrator and the two arbitrators so appointed shall
mutually agree upon the appointment of the third arbitrator in accordance with
UNCITRAL Rules. All arbitration proceedings shall be conducted in English
language and the place of arbitration shall be in New York, NY. The arbitration
award shall be binding on and non - appealable by all the parties. Judgement
upon any arbitration award so rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order to enforcement, as the case may be. The cost of
arbitration shall be borne by the losing party.

 

 

 

The Parties agrees that notwithstanding that a matter may be referred to
arbitration as provided herein, the Parties shall nevertheless, pending the
resolution of the controversy or disagreement, continue to fulfil their
obligations under this Agreement, so far as they are reasonably able to do so.

 

 

 

In Witness whereof the parties to this Agreement have signed this Agreement on
the date and place mentioned above:

 

 

 

 

 

 

 

NovaSoft Information Technology Corporation, U.S.A.

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Intelligroup Europe Ltd

 

 

 

Name:     Alok Bajpai

 

 

 

Title:       Director




SCHEDULE A

List of Pipeline Proposals/Pipeline Customers

Sl No

 

Customer / Prospect

 

Oppurtunity

 

Value (GBP)

 

Remarks

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

Siemens Turbo Machinery

 

Atlas Consolidation

 

65000

 

Proposal Submitted. Awaiting Customer Decision.

2

 

Siemens Turbo Machinery

 

UkI1 Business Service Separation

 

NA

 

 

3

 

Samsung

 

SAP Support Consolidation

 

NA

 

 

4

 

Intermec Corporation

 

Offshore Support

 

NA

 

 

5

 

Linklaters

 

SAP Duet Implementation

 

NA

 

 

6

 

Linklaters

 

SAP CRM Upgrade

 

NA

 

 

7

 

Corus International

 

MS Axapta Implementation

 

NA

 

 

8

 

Wheelabrators

 

MS Axapta Implementation

 

NA

 

 